
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 531
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2012
			Mr. Israel (for
			 himself, Mr. Neal,
			 Mr. Higgins,
			 Mr. Carnahan,
			 Mr. Towns,
			 Mr. Lewis of Georgia,
			 Mr. Engel,
			 Mrs. Maloney,
			 Mr. King of New York,
			 Ms. Clarke of New York,
			 Mr. Reed, Mr. Rangel, Mr.
			 Sablan, Mr. Baca,
			 Ms. DeLauro,
			 Mr. Capuano,
			 Mr. Burton of Indiana,
			 Ms. Richardson,
			 Ms. Speier,
			 Mr. Conyers,
			 Mr. Levin,
			 Mr. Grijalva,
			 Mr. Pierluisi,
			 Mrs. Christensen,
			 Mrs. McCarthy of New York,
			 Mr. Hinchey,
			 Mr. Turner of New York,
			 Mr. Ackerman,
			 Ms. McCollum,
			 Mrs. Lowey,
			 Ms. Bordallo,
			 Mr. Faleomavaega,
			 Mr. Price of North Carolina,
			 Mrs. Davis of California,
			 Ms. Loretta Sanchez of California,
			 Mr. Hastings of Florida,
			 Mr. Nadler,
			 Mr. Cohen,
			 Mr. Cooper, and
			 Mr. Frank of Massachusetts) submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing the 40th anniversary of the
		  National Cancer Act of 1971 and the more than 12,000,000 survivors of cancer
		  alive today because of the commitment of the United States to cancer research
		  and advances in cancer prevention, detection, diagnosis, and
		  treatment.
	
	
		Whereas 40 years ago, with the passage of the National
			 Cancer Act of 1971 (Public Law 92–218; 85 Stat. 778), the leaders of the United
			 States came together to set the country on a concerted course to conquer cancer
			 through research;
		Whereas the passage of the National Cancer Act of 1971 led
			 to the establishment of the National Cancer Program, which significantly
			 expanded the authorities and responsibilities of the National Cancer Institute,
			 a component of the National Institutes of Health;
		Whereas the term cancer refers to more than
			 200 diseases that collectively represent the leading cause of death for people
			 in the United States under the age of 85, and the second leading cause of death
			 for people in the United States overall;
		Whereas cancer touches everyone, either through a direct,
			 personal diagnosis or indirectly through the diagnosis of a family member or
			 friend;
		Whereas, in 2011, cancer remains one of the most pressing
			 public health concerns in the United States, with more than 1,500,000 people in
			 the United States expected to be diagnosed with cancer each year;
		Whereas the National Institutes of Health estimated the
			 overall cost of cancer to be greater than $260,000,000,000 in 2010
			 alone;
		Whereas approximately 1 out of every 3 women and 1 out of
			 every 2 men will develop cancer in their lifetimes, and more than 570,000
			 people in the United States will die from cancer this year, which is more than
			 1 person every minute and nearly 1 out of every 4 deaths;
		Whereas the commitment of the United States to cancer
			 research and biomedical science has enabled more than 12,000,000 people in the
			 United States to survive cancer, 15 percent of whom were diagnosed 20 or more
			 years ago, and has resulted in extraordinary progress being made against
			 cancer, including—
			(1)an increase in the average 5-year survival
			 rate for all cancers combined to 68 percent for adults and 80 percent for
			 children and adolescents, up from 50 percent and 52 percent, respectively, in
			 1971;
			(2)average 5-year
			 survival rates for breast and prostate cancers exceeding 90 percent;
			(3)a
			 decline in mortality due to colorectal cancer and prostate cancer; and
			(4)from 1990 to 2007,
			 a decline in the death rate from all cancers combined of 22 percent for men and
			 14 percent for women, resulting in nearly 900,000 fewer deaths during that
			 period;
			Whereas the driving force behind this progress has been
			 support for the National Cancer Institute and its parent agency, the National
			 Institutes of Health, which funds the work of more than 325,000 researchers and
			 research personnel at more than 3,000 universities, medical schools, medical
			 centers, teaching hospitals, small businesses, and research institutions in
			 every State;
		Whereas the commitment of the United States to cancer
			 research has yielded substantial returns in both research advances and lives
			 saved, and it is estimated that every 1 percent decline in cancer mortality
			 saves the economy of the United States $500,000,000,000 annually;
		Whereas advancements in understanding the causes and
			 mechanisms of cancer and improvements in the detection, diagnosis, treatment,
			 and prevention of cancer have led to cures for many types of cancers and have
			 converted other types of cancers into manageable chronic conditions;
		Whereas continued support for clinical trials to evaluate
			 the efficacy and therapeutic benefit of promising treatments for cancer is
			 essential for translating new knowledge and discoveries into tangible benefits
			 for patients, especially because all standard cancer therapies began as
			 clinical trials;
		Whereas, despite the significant progress that has been
			 made in treating many cancers, there remain those cancers for which the
			 mortality rate is extraordinarily high, including pancreatic, liver, lung,
			 multiple myeloma, ovarian, esophageal, stomach, and brain cancers, which have a
			 5-year survival rate of less than 50 percent;
		Whereas research advances concerning uncommon cancers,
			 which pose unique treatment challenges, provide an opportunity for
			 understanding the general properties of human cancers and curing uncommon
			 cancers as well as more common cancers;
		Whereas crucial developments have been achieved in cancer
			 research that could provide breakthroughs necessary to address the increasing
			 incidence of, and reduce deaths caused by, many forms of cancer;
		Whereas research into the effect of certain forms of
			 cancer on different population groups offers a significant opportunity to
			 lessen the burden of the disease, because many population groups across the
			 country suffer disproportionately from certain forms of cancer; and
		Whereas a sustained commitment to the research of the
			 National Institutes of Health and the National Cancer Institute is necessary to
			 improve the entire spectrum of patient care, from cancer prevention, early
			 detection, and diagnosis, to treatment and long-term survivorship, and to
			 prevent research advances from being stalled or delayed: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes the 40th anniversary of the
			 National Cancer Act of 1971 (Public Law 92–218; 85 Stat. 778); and
			(2)celebrates and
			 reaffirms the commitment embodied in the National Cancer Act of 1971,
			 specifically, that support for cancer research continues to be a national
			 priority to address the scope of this pressing public health concern.
			
